FILED
                                                                                       OCT 24 2011

                                NOT FOR PUBLICATION                               MOLLY C. DWYER, CLERK
                                                                                    U .S. C O U R T OF APPE ALS


                       UNITED STATES COURT OF APPEALS

                                FOR THE NINTH CIRCUIT



 RAYMOND N. COLEMAN,                                          No. 10-17219

                Petitioner-Appellant,                         D.C. No. 09-CV-00638-GEB-
                                                              GGH
       v.

 WILLIAM KNIPP *,                                             MEMORANDUM **

                Respondent-Appellee.


                       Appeal from the United States District Court
                          for the Eastern District of California
                       Garland E. Burrell, District Judge, Presiding

                               Submitted October 13, 2011 ***
                                 San Francisco, California

Before: WALLACE and THOMAS, Circuit Judges, and GEORGE, Senior District
Judge.****


   *
     William Knipp is substituted for his predecessor, Michael Martel, as Warden of Mule Creek
State Prison. Fed. R. App. P. 43(c)(2).
   **
     This disposition is not appropriate for publication and is not precedent except as provided
by 9th Cir. R. 36-3.
   ***
      The panel unanimously concludes this case is suitable for decision without oral argument.
See Fed. R. App. P. 34(a)(2).
   ****
     The Honorable Lloyd D. George, Senior United States District Judge for the District of
Nevada, sitting by designation.
      California state prisoner Raymond N. Coleman appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Coleman contends that the state trial court deprived him of his Fourteenth

Amendment right to a fair trial when it admitted impeachment evidence of his prior

felony conviction. Coleman also contends that the state trial court deprived him of

his Sixth and Fourteenth Amendment rights to a fair trial when it precluded his

counsel from pursuing a particular line of questioning while cross-examining an

expert witness.

      Admission of Coleman’s prior felony conviction does not justify federal

habeas relief under the AEDPA, see Holley v. Yarborough, 568 F.3d 1091, 1101

(9th Cir. 2009), and Coleman has conceded this point. Coleman is not entitled to

habeas relief based on the trial court’s exclusion of expert testimony because

Coleman cannot maintain that the discretionary exclusion of expert testimony

warrants federal habeas relief under clearly established federal law, see Brown v.

Horell, 644 F.3d 969, 982-83 (9th Cir. 2011); Moses v. Payne, 555 F.3d 742,

757-60 (9th Cir. 2009), or, even assuming constitutional error, that the exclusion of

this evidence had a “substantial and injurious effect or influence in determining the

jury’s verdict,” Brecht v. Abrahamson, 507 U.S. 619, 623 (1993); Bains v. Cambra,


                                          2
204 F.3d 964, 977 (9th Cir. 2000).

         We decline to address Coleman’s uncertified cumulative error argument.

Coleman failed to comply with the rules in presenting this uncertified issue, see 9th

Cir. R. 22-1(e) & Committee Note, and, in any event, he has not made a

“‘substantial showing of the denial of a constitutional right’” sufficient for

amendment of the certificate of appealability, Hiivala v. Wood, 195 F.3d 1098,

1104 (9th Cir.1999) (quoting 28 U.S.C. § 2253(c)(2)); see also Wooten v. Kirkland,

540 F.3d 1019, 1025 (9th Cir. 2008); Solis v. Garcia, 219 F.3d 922, 930 (9th Cir.

2000).

         AFFIRMED.




                                           3